The opinion of the court was delivered by,
DeBlanc, J.
Defendant was indicted for having carried concealed, on or about his person, a pistol. He was found guilty, sentenced, and has appealed.
It appears, by a bill of exception, that — on his trial — he attempted to prove that the pistol had been placed in his hands, by the owner, for the sole purpose of procuring cartridges that would fit it, and that he— the accused — had no pistol and had never been Known to' carry one, either concealed or otherwise, before that day.
The district attorney objected to the evidence sought to be elicited, on the ground that, in this case, the sole issue raised by the indictment “was as to the concealment of the weapon, and that no evidence could properly be admitted to negative a criminal intent.”
The couft sustained the objection and correctly refused to admit the evidence.
To constitute the crime charged, it suffices that a dangerous weapon be carried concealed on or about the person, and it matters not that it be so carried with or without any actual intent.
Revised Statutes, Sect. 932.
It is, therefore, ordered, adjudged and decreed that the judgment appealed from is affirmed.